OPINION OF THE COURT
RADFORD W. SMITH, County Judge.

ORDER GRANTING DEFENDANTS’ AMENDED MOTION TO DISMISS

THIS CAUSE came to be heard upon Defendants’ Amended Motion *143to Dismiss Plaintiffs Complaint for Tenant Eviction. After reviewing said motion and complaint, and the Court being otherwise fully advised in the premises, from the evidence the Court finds.
A. Plaintiffs’ Complaint fails to state a cause of action in that the prerequisite notice required by § 83.56(3), Fla. Stat. (1989) is improper in that it includes a request for the payment of attorney’s fees, court costs and sheriff’s fees when attorney’s fees, court costs and sheriff’s fees are not defined as rent in the lease.
B. Additionally, Plaintiffs’ Complaint fails to state a cause of action in that the required prerequisite notice does not specifically exclude Saturdays, Sundays, and legal holidays from the three-day requirement.
C. The requirement to provide a proper three-day notice is a statutory prerequisite to maintaining a cause of action for eviction.
Therefore, it is ORDERED AND ADJUDGED that Plaintiffs’ Complaint for Tenant Eviction is hereby dismissed without leave to amend.
DONE AND ORDERED in Chambers at Pinellas County Courthouse, Clearwater, Florida, on this 27th day of September, 1990.